Citation Nr: 0712723	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a hearing 
loss disability, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1977.

This claim is on appeal from April 2001 and July 2003 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
veteran's 10 percent evaluation for his service-connected 
left ear hearing loss and denied the veteran's application to 
reopen a claim of entitlement to service connection for 
tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.  

In August 2006, the matter was remanded by the Board for 
further development and adjudication.  

In October 2006, the RO reopened the veteran's claim for 
tinnitus and granted service connection for this condition, 
evaluated as 10 percent disabling effective August 9, 2004.  

In February 2007, the veteran submitted additional evidence 
in connection with his claim that was not accompanied by a 
waiver of RO consideration.  This evidence, however, which 
consists of a statement by the veteran and a letter from a 
former treating physician, is essentially duplicative of 
evidence and contentions contained in the record prior to the 
October 2006 supplemental statement of the case.  The Board 
will therefore proceed to adjudicate this matter without a 
remand to the RO for review and readjudiction.

The issue of entitlement to an increased rating, on an 
extraschedular basis, for left ear hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

VA audiometric test results obtained in February 2003 and 
September 2006 show that the veteran had a maximum level II 
hearing in the right ear and a maximum level XI in the left 
ear for the two examinations of record.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 10 
percent for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 
4.7, 4.10, 4.85 Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2005, and March and September 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, as well as the 
type of evidence VA would assist him in obtaining.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim, and was advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were also provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examination 
reports, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of his claim.  In addition, the Board notes that this 
matter has been previously remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  



	(CONTINUED ON NEXT PAGE)




The medical evidence in this case consists of two 
audiological evaluations dated in February 2003 and September 
2006.  These examinations revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
40
LEFT
105
105
105
105
105

Speech audiometry, when indicated, revealed speech 
recognition ability of between 88% and 90% in the right ear 
and 0% in the left ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had a maximum 
level II hearing in the right ear and a maximum level XI in 
the left ear for the two examinations of record.  Under 
38 C.F.R. § 4.85, this evaluation warrants a disability 
rating of 10 percent for the veteran's left ear hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100 (2006).  In light of 
the foregoing, entitlement to a higher evaluation for the 
veteran's disability is not warranted.  


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for left ear hearing loss is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the veteran's claim must be 
remanded for further action.

In statements and contentions contained in the record, the 
veteran and his representative contend that the veteran's 
left ear hearing loss markedly interferes  with the veteran's 
employment as a restaurant manager.  In this regard, the 
veteran submitted the statement of his employer indicating 
difficulty in communicating with the veteran at work and 
especially in a noisy dining and restaurant environment.  The 
employer noted that the veteran's hearing disability affects 
his performance and that the veteran must work harder to 
compensate.  Thus, the veteran has reasonably raised the 
question as to whether, due to marked interference with 
employment, the regular schedular standards are inadequate to 
evaluate his hearing loss. 

It does not appear from the information of record that the RO 
has addressed the issue of extra-schedular consideration for 
the service-connected issue on appeal.  In this regard, the 
Board notes that the Board may address the issue if it was 
raised in the context of an appealed increased-rating claim, 
as it is a component of the increased-rating claim rather 
than a separate claim.  See VAOGCPREC No. 6-96, slip op. at 
12, 61 Fed. Reg. 66749 (1996).  Because the veteran may be 
prejudiced by the Board considering this issue in the first 
instance, however, the Board determines that remand for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
is warranted.  Id. at 16 (citing Bernard v. Brown, 4 Vet. 
App. 384 (1993)).  Thus the extra-scheduler aspect of the 
veteran's claim is remanded to the RO and, on remand, the RO 
should consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
adjudicate the matter of whether the 
veteran's claim for an increased rating 
for left ear hearing loss warrants 
referral to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
the assignment of an extraschedular 
rating.

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
addresses the issues of entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for 
left ear hearing loss, and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


